Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 03/08/2021 has been entered. Claims 1, 2, 4-7, 9, 13-20, 29, and 37-39 are pending. Claims 6, 7, 9, 13-19, and 37-39 are currently under consideration. Claims 1, 2, 4, 5, 20, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.   

Withdrawn Objections and/or Rejections
The rejection of claims 8, 10, and 11 under 35 U.S.C. 112(a) is made moot by cancellation of the claims. 

The rejection of claims 6-11, 13-19, and 37 under 35 U.S.C. 112(b) is withdrawn in view of the amended claim. 

The objection to claim 9 is withdrawn in view of amended claim 9. 
 
Claim Rejections under 35 USC § 112 (a)
(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art 

(ii). Claims 6, 7, 9, 13-19, and 37 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. New claims 38 and 39 are also rejected on the same basis. The basis for the rejection is set forth in the office action mailed on 10/08/2020.  

(iii). Response to Applicant’s argument 
Applicant argues that claim 6 has been amended and the amendment overcomes the rejection. Applicant’s argument has been fully considered but is not deemed to be persuasive because the claims only define partial nucleic acid sequence that encodes a variable region domain of light chain, but do not define the nucleic acid sequence that encodes a CDR-H3 loop or the amino acid sequence of CDR-H3 encoded by the nucleic acid sequence. It is known that an antibody or an immunoglobulin scaffold comprises both a heavy chain and a light chain, each of heavy chain/light chain comprises three CDRs that are arranged in a particular order for antigen binding. It is known in the art that CDR-H3 loop in the Complementarity Determining Region of antibodies plays a key role in their ability to bind the diverse space of potential antigens (Regep et al., Proteins  85(7): 1311–1318, 2017; Fernández-Quintero et al., Front. Immunol., 9:1-11, 2019). In the instant case, the CDR-H3 loop comprises a ligand that binds a GPCR. However, the claims do not define the structural feature of the CDR-H3 loop. 


Conclusion
No claims are allowed.





Advisory Information 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 11, 2021